DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 Claim status
3.	Claims 1, 2, 6-9, 11 and 12 are pending; claim 1 is independent. Claims 3-5 and 10 have been cancelled.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 2, 6-9, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claim(s) 1, 2, 6, 7 and 9-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0135248), and further in view of Usey (US 8,791,899).
Regarding claim 1, Yang teaches an electronic device (fig. 2, a touch device 200) comprising: 
a frame (fig. 2 and Para 0035, an area of a conductive sensing plane 280 that surround the main touch area 284),
within which a touch screen is disposed (figs 2/4 and Para 0059, the main sensing area 284 of the conductive sensing plane 280); 
a plurality of conductive electrodes provided on the frame (figs 2/4, electrodes 282 and Para 0035, wherein a plurality of electrodes 282 disposed on the conductive sensing plane 280);
a connection line having a first end connected to a processor and a second end configured for connection to an external device, to send relative positions between a conductor that is close to the electronic device and the plurality of conductive electrodes, determined by the processor to the external device (fig. 2, a connection line between the controller 262 and processing unit 264 (an external device) and in Para 0039, wherein when the occurrence of the touch event is confirmed by the controller unit 262, the charge-storage measurement results are transmitted from the controller unit 262 to the processing unit 264 for further positioning processing to calculate the coordinates of the touch event);

configured for respectively determining, according to charge quantities detected from the plurality of conductive electrodes, relative positions between the conductor that is close to the electronic device and the plurality of conductive electrodes at any time (fig. 2 and Para 0037, wherein the charge-storage measurement unit 240 is used for measuring the charges stored on the conductive sensing plane 280 to generate a plurality of charge-storage measurement results at different time points according to various types of the voltage fields. In Paras 0038-0040, wherein the controller unit 262 is to collect the charge-storage measurement results generated by the charge-storage measurement unit 240 as well as to perform a preliminary judgment about whether a touch event occurs or not. When the occurrence of the touch event is confirmed by the controller unit 262, the charge-storage measurement results are transmitted from the controller unit 262 to the processing unit 264 for further positioning processing to calculate the coordinates of the touch event).
Yang does not expressly disclose a movable clamping frame and which is independent of the touch screen and wherein the frame is configured for receiving the external device therein. 
However, Usey disclosed in figs 9A/B, col. 8, line 51 via col. 9, line 15, wherein a sensor board that adjusts to different sizes. The sensor units could be mounted on a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method of Yang to incorporate the teaching of Usey to include movable sensor units that mounted and clamped a round sensor-less device in order to dynamically adjust a size of an effective workspace range capable of detecting the user's movement of the input element (col. 3 and lines 32-40, Usey).
Regarding claim 2, Yang teaches the electronic device of claim 1, wherein each edge of the frame is provided with at least one of the plurality of conductive electrodes (figs 2/4 and Para 0036, wherein 0035, wherein a plurality of electrodes 282 disposed on the conductive sensing plane 280).

Regarding claim 6, Yang teaches the electronic device of claim 1, wherein the plurality of conductive electrodes are arranged at a same surface of the frame (figs 2/4 and Para 0035, wherein a plurality of electrodes 282 disposed on the conductive sensing plane 280). 
Yang in view of Usey teaches the movable clamping frame (figs 9A/B, col. 8, line 51 via col. 9, line 15, Usey). In addition, the same motivation is used as the rejection in claim 1.
Regarding claim 7, Yang teaches a method of controlling the electronic device of claim 1 (fig. 3 and Para 0044), the method comprising: 
determining instant working states and instant charge quantities of the plurality of conductive electrodes provided on the frame of the electronic device at current time (fig. 3, S302 and Para 0045, wherein, step S302 of the touch sensing method can be performed for providing pre-determined driving signals from the field generator unit 220 to the electrodes 282, so as to form various types of voltage fields on the conductive sensing plane 280);
determining, according to a correspondence between a working state and a charge quantity, a plurality of original charge quantities corresponding to the instant working states of the plurality of conductive electrodes (fig. 3, S306 and Paras 0053-0055, wherein, step S306 is performed for measuring the quantity of charges stored on the conductive sensing plane 280 under various types of the voltage fields.  Those 
determining. according to the relative positions between the conductor that is close to the electronic device and the plurality of conductive electrodes, a target detection area of the touch screen; defecting the target detection area of the touchscreen, to determine an instant operating position where a user operates (fig. 4 and Paras 0065-80); and
determining, according to the instant charge quantities and the original charge quantities of the plurality of conductive electrodes, relative positions between the conductor that is close to the electronic device and the plurality of conductive electrodes at the current time (fig. 3, S308 and Para 0056, wherein, step S308 is performed for estimating whether or not a touch event occurs. If the touch event occurs, the position estimation unit 260 may calculate touch input coordinate(s) of the touch event according to the charge-storage measurement results).
Yang in view of Usey teaches the movable clamping frame (figs 9A/B, col. 8, line 51 via col. 9, line 15, Usey). In addition, the same motivation is used as the rejection in claim 1. 
Regarding claim 9, Yang teaches the method of claim 7, wherein the electronic device comprises N conductive electrodes, in which the N is a positive integer greater than one (fig. 4 and Par 0058, wherein the electrodes 282 disposed on the conductive sensing plane 280 consist of eight electrodes labeled as electrodes T.sub.1, T.sub.2, T.sub.3 .  . . T.sub.8); 

detecting instant charge quantities of the N conductive electrodes, respectively, while charging an i.sup.th one of the conductive electrodes and, in which the i is a positive integer equals to or less than N (fig. 4 and Paras 0064-0067, wherein the (D.sub.1, D.sub.2 .  . . , D.sub.8) is the driving vector to the electrodes T.sub.1.about.T.sub.8, where D.sub.i is the driving voltage to the electrode T.sub.i, i=1, 2, 3, .  . . , 8); 
determining, according to a detection result, instant charge quantities of the N conductive electrodes when the i.sup.th one of the conductive electrodes is in a charging state and the rest ones of the conductive electrodes are in an induction state (fig. 4 and Paras 0068-0072). 
	Regarding claim 11, Yang teaches the method of claim 7, wherein the electronic device is in communication with an external device (fig. 2, a connection between the controller 262 and processing unit 264 (an external device) and Para 0039); 
wherein, after determining the relative positions between a conductor that is close to the electronic device and the plurality of conductive electrodes at the current time, the method further comprises: 
sending the relative positions between the conductor and the plurality of conductive electrodes at the current time to the external device (FIG. 2 AND Para 0039, wherein when the occurrence of the touch event is confirmed by the controller unit 262, the charge-storage measurement results are transmitted from the controller unit 262 to 
 	Regarding claim 12, Yang teaches an electronic device (fig. 2, a touch device 200) comprising:
a frame (fig. 2 and Para 0035, an area of a conductive sensing plane 280 that surround the main touch area 284),
(figs 2/4 and Para 0059, the main sensing area 284 of the conductive sensing plane 280); 
a plurality of conductive electrodes provided on the frame (figs 2/4, electrodes 282 and Para 0035, wherein a plurality of electrodes 282 disposed on the conductive sensing plane 280); and 
a processor (fig. 2, a combination of elements 220, 240 and 262) electrically connected to the plurality of conductive electrodes (fig. 2 and Para 0036, wherein the field generator unit 220 is coupled to the electrodes 282), respectively, and configured for executing the method of controlling an electronic device of claim 7 (Para 0080). 
Yang does not expressly disclose a movable clamping frame and which is independent of the touch screen.
However, Usey disclosed in figs 9A/B, col. 8, line 51 via col. 9, line 15, wherein a sensor board that adjusts to different sizes. The sensor units could be mounted on a passive substrate, and could easily clamp onto these sensor-less tablet bodies. A user 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method of Yang to incorporate the teaching of Usey to include movable sensor units that mounted and clamped a round sensor-less device in order to dynamically adjust a size of an effective workspace range capable of detecting the user's movement of the input element (col. 3 and lines 32-40, Usey).

7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0135248), in view of Usey (US 8,791,899), and further in view of Simmons (US 2013/0147752).
Regarding claim 8, Yang in view of Usey teaches the method of claim 7, after determining relative positions between the conductor that is close to the electronic device and the plurality of conductive electrodes at the current time above, 

However, Simmons disclosed in figs 6A/B and Paras 0036-0038, wherein a finger of user 42 touches and moves across touchscreen display 22 at location 62b and thus causes a detectable change in capacitance across electrodes 32/34.  Electrodes 32/34 detect the change in capacitance due to touch object 38 and communicate signals indicating the change in capacitance to controller 12 (fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method of Yang in view of Usey to incorporate the teaching of Simmons to include electrodes that detect the change in capacitance due to touch object and communicate signals indicating the change in capacitance to controller in order to get a predictable result.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Mao (US 2011/0001697), relates to an image display device and more particularly to a digital photo frame device to be operated and controlled without touching the digital photo frame device.
-	Blume (US 2004/0021648), relates to a system for providing audio and/or video corresponding to specific printed content of a page when the user makes pointing contact with the location of the content on the page. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        2/3/2021

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625